DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 16 October 2020 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the cited references do not teach “outputting, by the…the media device,” page 10, lines 1-4, and “consequent to the…the second tag,” page 10, lines 12-15, the examiner respectfully disagrees.
Lemmons teaches a system that includes an STB coupled to a display device (Fig. 8), as well as a hand-held device that is coupled to and interacts with the display device and STB (Para. 86).
McMasters teaches a system wherein objects within video content may include interactive links to content such as video.  Responsive to a user selecting an object/link the corresponding video content is displayed in a new window (Para. 83, 90).
Laut teaches the user may select an object that is displayed while viewing a video and an advertisement, e.g. video commercial, associated with the object is displayed (Para. 19, 22, 28, 42).  The advertisements can also have associated objects and in response to the user selecting an object, the user may view other advertisements or further information related to the original advertisement (Para. 34, 42).

Combining the references brings about a system that outputs, by the media device, at least the portion of the content for presentation with a display device of video corresponding to the one or more areas representing the product, wherein the display device is communicatively coupled to the media device and consequent to the second user selection, causes provisioning of information related to the video content to a user device and/or an account associated with a user based at least in part on the second tag.  Therefore, the aforementioned limitation is taught by the combination of the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemmons (US 2003/0028873) in view of McMaster et al. (US 2009/0083815) in view of Laut (US 2008/0295129) and further in view of Sgaraglino (US 2003/0229893).
Regarding claim 1, Lemmons teaches a method comprising:
receiving, by a media device, i.e. a set-top box (Fig. 8, el. 828), content that corresponds to one or both of a movie and a television program, wherein at least a portion of the content received represents a product, e.g. receiving an unenhanced video signal at the set-top box, wherein the video may include a plurality of products such as a chair, a table, and a pizza box (Fig. 1, el. 104, 106, 108; Para. 31, 61);
processing, by the media device, a tag associated with the content so that the tag defines one or more areas within frames of the content corresponding to the one or more areas representing the product in at least the portion of the content received, e.g. selecting and applying a label using recognized object data and placement, contour, and coordinate data to make enhanced content (Para. 57-59, 61, 64, 75, 78);
i.e. a display device (Fig. 8, el. 830), of video corresponding to the one or more areas representing the product, wherein the display device is communicatively coupled to the media device, e.g. displaying the enhanced content on the display device (Fig. 1, el. 100; Para. 61, 64, 75, 78);
processing, by the media device, a user selection corresponding to at least the portion of the content representing the product, the user selection being received during display of at least the portion of the content, e.g. activating a “hot label” (Para. 33, 39, 44, 45, 86, 87); and
consequent to the user selection, causing, by the media device, display of information related to the product represented by at least the portion of the content in part of a screen of the display device during display of at least part of the content, e.g. displaying additional product information relating to the activated “hot label”, wherein the additional information may be displayed simultaneously with the video (Fig. 2, el. 204, 240; Para. 33, 44-46, 86, 87); and
consequent to a user selection, causing provisioning of information related to the product to a user device and/or an account associated with the user based in at least in part on the tag, e.g. labels can transfer information back to the hand-held device for display/interaction (Para. 86).
Lemmons does not clearly teach consequent to the user selection, causing, by the media device, display of video content related to the product represented by at least the portion of the content in part of a screen of the display device during display of at least part of the content; and processing, by the media 
McMaster teaches processing, by a media device, i.e. a multimedia device (Fig. 1, el. 100), a user selection corresponding to at least a portion of content representing a product, the user selection being received during display of at least the portion of the content, e.g. clicking an interactive link, wherein the link is located on a displayed object (Para. 21, 38, 58, 68, 83); and
consequent to the user selection, causing, by the media device, display of information related to the product represented by at least the portion of the content in part of a screen of a display device during display of at least part of the content, e.g. displaying the linked video content in a new window alongside the corresponding object (Para. 22, 52, 68, 81, 83, 90).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lemmons to include consequent to the user selection, causing, by the media device, display of video content related to the product represented by at least the portion of the content in part of a screen of the display device during display of at least part of the content, using the known method of displaying the linked video content in a new window alongside the corresponding object, as taught by McMaster, in combination with the item 
Lemmons in view of McMaster does not clearly teach processing, by the media device, a second user selection corresponding to a second tag associated with the video content in the part of the screen, and consequent to the second user selection, causing provisioning of information related to the video content to a user device and/or an account associated with a user based at least in part on the second tag.
Laut teaches consequent to a user selection, causing, by a media device, i.e. a computer system (Fig. 7, el. 700; Para. 44), display of video content related to the product represented by at least the portion of the content in part of a screen of a display device, i.e. a video display (Fig. 7, el. 710), during display of at least part of the content, e.g. the user selects an object that is displayed while viewing a video and an advertisement, e.g. video commercial, associated with the object is displayed (Para. 19, 22, 28, 42); and 
processing, by the media device, a second user selection corresponding to a second tag associated with the video content in the part of the screen, and, consequent to the second user selection, causing provisioning of information related to the video content based at least in part on the second tag, e.g. the advertisements can also have associated objects and in response to the user selecting an object, the user may view other advertisements or further information related to the original advertisement (Para. 34, 42).

Lemmons in view of McMaster in view of Laut does not explicitly teach consequent to the second user selection, causing provisioning of information related to the video content to a user device and/or an account associated with a user based at least in part on the second tag.
Sgaraglino teaches consequent to a user selection, causing provisioning of information related to video content to a user device and/or an account associated with a user based at least in part on a tag, e.g. a television device displays a video advertisement, wherein the advertisement includes active areas/hot spots having spatial and/or temporal distinguishing attributes (Para. 38, 45); upon receipt of a user input on one of the active areas, the system determines a preferred user address and communication means (Para. 38, 41, 45); follow-up material is collected and sent to the determined user address via the communication means, such as via a new version of the interface, an e-mail, or saved to a storage device-a digital VCR, digital converter, or desk-top box coupled to the interactive television- (Para. 41, 42, 45, 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lemmons in view of McMaster in view of Laut to include consequent to the second user selection, causing provisioning of information related to the video content to a user device and/or an account associated with a user based at least in part on the second tag, using the known method of upon receipt of a user input on one of the active areas of a displayed advertisement, determining a preferred user address and communication means, collecting follow-up material, and sending the material to the determined user address via the communication means, such as via e-mail or saved to a storage device, as taught by Sgaraglino, in combination with the item tagging system of Lemmons in view of McMaster in view of Laut , for the purpose of allowing a user to request, using a single “click,” that follow-up information be sent to a delivery address; thereby preventing interruption to the user’s current activity (Sgaraglino-Para. 18, 33).

Regarding claim 2, Lemmons in view of McMaster in view of Laut in view of Sgaraglino teaches wherein the video content related to the product is presented as an overlay in the part of the screen, e.g. displaying the additional information in an enhanced content window or border area (Lemmons-Fig. 2, el. 204; Para. 45); displaying a small window so as to minimize an obstruction to the viewing of the video sequence (McMaster-Para. 52, 83, 90); when an object is selected, a character in the video appears in a video commercial for the product, wherein the character appears to leave a body of the character in the video (Laut-Para. 28).

Regarding claim 3, Lemmons in view of McMaster in view of Laut in view of Sgaraglino teaches wherein the overlay corresponds to a picture-in-picture window, a screen border, or a pop-up window, e.g. a pop-up window (Lemmons-Para. 45; McMaster-Para. 52, 83, 90).

Regarding claim 4, Lemmons in view of McMaster in view of Laut in view of Sgaraglino teaches wherein the portion of the content is displayed so that video corresponding to the one or more areas representing the product is displayed while not displaying, at least initially, any indication of the tag, e.g. preventing the display of any indication of the links (McMaster-Para. 49, 50, 65).

Regarding claim 6, Lemmons in view of McMaster in view of Laut in view of Sgaraglino teaches wherein the causing display of the video content related to the product comprises causing display of a user-selectable option corresponding to the product, where the user-selectable option is associated with a link to further information associated with the product, e.g. displaying an interactive link (Lemmons-Fig. 2, el. 208, 210, 212, 214; Para. 46); displaying an interactive link to additional video content (McMaster-Fig. 7A, el. 714, 715, 720; Para. 50-52, 83, 90).

Regarding claim 7, Lemmons in view of McMaster in view of Laut in view of Sgaraglino teaches wherein the tag defines one or more areas within frames of the content based at least in part on mattes, masks, pixel identification, or image characteristics corresponding to the one or more areas representing the product represented by at least the portion of the content received, e.g. a mask includes a two-dimensional pixel array for each object in a scene (Lemmons-Para. 62, 70, 71, 81); advertisements are associated with the object along with a pixel location of the object in specific frames of the video (Laut-Para. 17, 23).

Regarding claim 8, the claim is analyzed with respect to claim 1.  Lemmons in view of McMaster in view of Laut in view of Sgaraglino further teaches a media device, e.g. a set-top box (Lemmons-Fig. 8, el. 828; Para. 61); (McMaster-Fig. 1, el. 100); (Laut-Fig. 7, el. 700; Para. 44), comprising:  one or more processors, e.g. a CPU (McMaster-Fig. 1, el. 101); (Laut-Fig. 7, el. 702); and a memory, e.g. system memory (McMaster-Fig. 1, el. 106, 107); (Laut-Fig. 7, el. 704, 724), communicatively coupled with and readable by the one or more processors and having stored therein processor-readable instructions (Lemmons-Fig. 8, el. 828).

Regarding claim 9, the claim is analyzed with respect to claim 2.

Regarding claim 10, the claim is analyzed with respect to claim 3.

Regarding claim 11, the claim is analyzed with respect to claim 4.

Regarding claim 13, the claim is analyzed with respect to claim 6.

Regarding claim 14, the claim is analyzed with respect to claim 7.

Regarding claim 15, the claim is analyzed with respect to claims 1 and 9.

Regarding claim 16, the claim is analyzed with respect to claim 2.

Regarding claim 17, the claim is analyzed with respect to claim 3.

Regarding claim 18, the claim is analyzed with respect to claim 4.

Regarding claim 20, the claim is analyzed with respect to claim 6.

Claims 5, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lemmons in view of McMaster in view of Laut in view of Sgaraglino and further in view of Katcher et al. (US 7,120,924).

Lemmons in view of McMaster in view of Laut in view of Sgaraglino does not explicitly teach further comprising:  outputting, by the media device, the content for display and causing display of a prompt indicating that a user-selectable option corresponding to the product is available, wherein the prompt visually distinguishes the product from other items being displayed prior to any user selection corresponding to the tag associated with the product represented by at least the portion of the content.
Katcher teaches outputting, by a media device, i.e. a digital receiver (Fig. 2, el. 54), the content for display and causing display of a prompt indicating that a user-selectable option corresponding to the product is available, wherein the prompt visually distinguishes the product from other items being displayed prior to any user selection corresponding to the tag associated with the product represented by at least the portion of the content, e.g. displaying the object that includes a hot spot with an outline prior to any user selection corresponding to the hot spot (Fig. 1C; Col. 4, lines 14-48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lemmons in view of McMaster in view of Laut in view of Sgaraglino to include outputting, by the media device, the content for display and causing display of a prompt indicating that a user-selectable option corresponding to the product is available, wherein the prompt visually distinguishes the product from other items being displayed prior to any 

Regarding claim 12, the claim is analyzed with respect to claim 5.

Regarding claim 19, the claim is analyzed with respect to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howcroft (US 2008/0148320)—Howcroft discloses transmitting a reminder associated with an advertised event to one or more of the user’s selected devices upon the user selecting a reminder indicator embedded within an advertisement (Para. 70, 71).

Malik (US 2010/0023965)—Malik discloses receiving data related to an advertisement at a mobile device via SMS, e-mail, or the Internet (Para. 32, 55, 56).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





14 January 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498